Title: From Thomas Jefferson to James Madison, 12 January 1791
From: Jefferson, Thomas
To: Madison, James



My Dear Sir
Jan. 12. 1791

It being impossible to entertain a doubt that the horse I bought of you was fairly sold, and fairly bought, that his disorder was of the instant, and might have happened years after as well as when it did, so as to exonerate you as is justly established, from all responsibility, I should as soon think of filching the sum from your pocket, as of permitting the loss to be yours. I therefore send you a check on the bank for 95.26 Dollars including the two balances. Yours affectionately

Th: J.


